CONCURRING OPINION OF
LEVINSON, J.
I concur in the judgment of the court reversing the conviction of the appellant but on a different basis from that articulated in the opinion of the court. I cannot accept the court’s holding that the state failed to prove the existence of a speed limit on Ala Moana Boulevard. It is true that Section 15-7.3, Revised Ordinances of Honolulu 1969, as amended, provides:
The speed restrictions set forth in Sec. 15-7.2 on roadways, streets, highways or boulevards, or portions thereof, shall be ineffective unless legible signs are erected and maintained indicating the maximum speed permissible thereon.
The majority’s construction of this section, however, renders Section 15-7.2(2) (a) a nullity.
Section 15-7.2 (2) (a) establishes a speed limit of 25 miles *525per hour on “[a]ny street or highway within the City and County of Honolulu where speed limit has not been otherwise established.” Section 15-7.3 delineates circumstances in which the established speed limit may be rendered ineffective. This does not mean that there is no speed limit, but rather that the speed limit is that which prevails “where speed limit has not been otherwise established.” Therefore, common sense dictates that Sections 15-7.3 and 15-7.2(2) (a) should be construed conjunctively to mean that in the absence of legible signs “otherwise establishing” the speed limit, the prevailing speed limit is 25 miles per hour within the City and County of Honolulu.1 Any contrary construction leads to a patent absurdity and should be avoided as such. Pacific Insurance Company, Ltd. v. Oregon Automobile Insurance Company, 53 Haw. 208, 210, 490 P.2d 899, 901 (1971); Doe v. State Ethics Commission, 53 Haw. 373, 377, 494 P.2d 559, 561 (1972) (Richardson, C.J., and Levinson, J., dissenting).
Therefore, I would reach the issue relating to the accuracy of the arresting officer’s speedometer, and would hold on the basis of State v. Ing, 53 Haw. 466, 497 P.2d 575 (1972), that, in failing to adduce any evidence establishing the speedometer’s accuracy, the state failed to prove a prima facie case that the appellant exceeded the speed limit.

Section 15-7.2(1) (a) creates an exception, establishing a 15 mile per hour speed limit on “[a]ny roadway eighteen feet or less within the City and County of Honolulu.”